
	

113 HR 2458 IH: To terminate any Federal employee who refuses to answer questions or gives false testimony in a congressional hearing.
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2458
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Brooks of Alabama
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To terminate any Federal employee who refuses to answer
		  questions or gives false testimony in a congressional hearing.
	
	
		1.Cause for Termination When
			 Granted ImmunityAny Federal
			 employee who refuses to answer questions in a congressional hearing after being
			 granted immunity shall be terminated from employment.
		2.Cause for
			 Termination Without Waiver of ImmunityAny Federal employee who, in a congressional
			 hearing, refuses to answer questions specifically, directly, and narrowly
			 relating to the official duties of such employee, without being required to
			 waive immunity with respect to the use of answers or the fruits thereof in a
			 criminal prosecution of such employee, shall be terminated from
			 employment.
		3.False Testimony
			 Cause for TerminationIf
			 three-fourths of the congressional body to whom the testimony was given finds
			 that a Federal employee willfully or knowingly gave false testimony in a
			 congressional hearing, then such employee shall be terminated from
			 employment.
		
